UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LUCIA MAE FRANCISCO,
Plaintiff-Appellant,

v.
                                                                     No. 98-1743
DOHERTY, SHERIDAN & GRIMALDI,
L.L.P.; WILLIAM J. VIRGULAK, JR.;
EDWIN A. SHERIDAN,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CA-97-1858-A)

Submitted: January 29, 1999

Decided: April 21, 1999

Before WILKINS and NIEMEYER, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.

_________________________________________________________________

COUNSEL

Mark A. Epstein, MARK A. EPSTEIN LAW OFFICES, Baltimore,
Maryland, for Appellant. John O. Easton, Carol T. Stone, JORDON
COYNE & SAVITS, L.L.P., Fairfax, Virginia, for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lucia Mae Francisco appeals the district court's order granting
Defendants' motion to dismiss this action for legal malpractice in
connection with their handling of her personal injury claim. Francisco
contends that the district court erred in declining to grant her leave to
amend her complaint and in dismissing her malpractice claims for
failure to state a claim under Fed. R. Civ. P. 12(b)(6). We affirm in
part, vacate in part and remand to the district court for further pro-
ceedings.

We review Fed. R. Civ. P. 12(b)(6) dismissals de novo, accept as
true factual allegations of the complaint, and view the complaint in
the light most favorable to Francisco. See Mylan Labs, Inc. v.
Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). Such motions to dismiss
should not be granted unless it appears certain that the plaintiff can
prove no set of facts that would support her claim and entitle her to
relief. See id. Leave to amend complaints"shall be freely given when
justice so requires." Fed. R. Civ. P. 15(a); see Foman v. Davis, 371
U.S. 178, 182 (1962). In denying leave to amend, the district court
found that the proposed amended complaint added nothing to the
original and thus apparently found the proposed amendments futile.
Because the proposed amended complaint added significant detail to
Francisco's allegations, including assertions that she was incompetent
to settle her personal injury claim, Defendants' alleged awareness of
this incompetence, and their failure to seek a guardian on her behalf,
we conclude the district court abused its discretion in denying leave
to amend the complaint.

We also find that Francisco's complaint, as amended, sufficiently
states a claim to survive a 12(b)(6) motion to dismiss. To establish a
prima facie case of legal malpractice in Virginia, a plaintiff must
assert: (1) an attorney-client relationship giving rise to a duty or

                     2
duties; (2) the neglect or breach of a duty or duties; and (3) that such
negligence or breach was a proximate cause of loss to the plaintiff.
See Hendrix v. Daugherty, 457 S.E. 2d 71, 74 (Va. 1995). Francisco's
amended complaint adequately alleges and supports all elements of a
legal malpractice claim. Contrary to the district court's conclusion,
we find the amended complaint sufficiently alleges breach of duties
that proximately caused her loss. Francisco clearly alleges that Defen-
dants advised her to sign an agreement that transferred settlement
authority to her parents who, she claims, improperly sought proceeds
for themselves. Francisco alleges she was mentally incompetent due
to her injuries and that her attorneys failed to obtain a guardian to act
on her behalf despite their awareness of her impairment. She claims
the attorneys improperly consulted with her parents about her case to
her detriment because her parents ultimately received a substantial
amount of the settlement.

We therefore find denial of leave to amend the complaint an abuse
of discretion and conclude that the amended complaint states a claim
sufficient to withstand a motion to dismiss under Fed. R. Civ. P.
12(b)(6). Accordingly, while we express no opinion as to the merits
of Francisco's action, we vacate the district court's order denying
leave to amend and dismissing the legal malpractice claims and
remand those claims for further proceedings. We affirm the district
court's dismissal of the claims for emotional distress and punitive
damages. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED IN PART, VACATED IN PART,
AND REMANDED

                     3